DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 December 2021 containing amendments to the claims has been entered.  Applicant’s IDS filed on 10 December 2021 has been considered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the response filed 01 December 2021, independent Claim 1 has been amended to require, among other things, that the lubricating oil composition contain (A2) an ether compound of formula (1) in an amount in a range of from 30 to 300 parts by mass, based on 100 parts by mass of the olefin-based polymer (A1).  This amendment renders moot the first two rejections under 35 USC 103 as being unpatentable over Martin et al (US 2013/0090278) in combination with Courtiade et al (US 2017/0226441) and Onodera et al (US 2018/0355272); and over Onodera et al (US 2018/0355272) in combination with Courtiade et al (US 2017/0226441) since dependent Claim 2, which additionally added the polyether base oil, was not rejected.    
In regard to the rejection under 35 USC 103 of Claims 2-4 and 11 as being unpatentable over Onodera et al (US 2018/0355272) in combination with Courtiade et al (US 2017/0226441) and Lamb et al (US 2018/0163150), applicant’s argument that there is no motivation to combine .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
January 13, 2022